DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 12/14/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smoot et al. (US 2018/0152235 A1 herein Smoot).
Regarding claim 1, Smoot teaches a frequency-selective antenna system, comprising:
a radiating structure comprising multiple subarrays of radiating elements, wherein a first subarray is responsive to a first frequency and a second subarray is responsive to a second frequency different from the first frequency (read as antenna 101 for terminal 102 can include antennas having arrays of radiating cells for receiving RF signals and arrays for radiating cells for transmitting RF signals) (Smoot – Figure 5B, and [0052]);
a feed structure coupled to the radiating structure having analog components (read as the antenna systems are analog systems) (Smoot – [0165]) positioned along transmission paths to the radiating elements (read as coaxial feed that is used to provide a cylindrical wave feed; the cylindrical wave feed architecture feeds the antenna from a central point with an excitation that spreads outward in a cylindrical manner from the feed point) (Smoot – Figure 5A, and [0167]); 
an antenna controller adapted to adjust at least one parameter of the analog components on at least one transmission path to map first frequency signals to corresponding target node in a communication system (read as the control structure for the antenna system has 2 main components: the controller, which includes drive electronics for the antenna system, is below the wave scattering structure; the controller also contains a microprocessor executing software; the control structure may also incorporate sensors to provide location and orientation information to the processor; the controller controls which elements are turned off and which elements are turned on and at which phase and amplitude level at the frequency of operation; a controller supplies an array of voltages signals to the RF patches to create a modulation, or control pattern) (Smoot – [0174]-[0177]); and 
a memory storage device coupled to the antenna controller to store a correspondence between radiating elements and associated frequencies (read as memory devices 318 or database(s) 322; memory devices 318 or databases(s) 322 can store location information) (Smoot – Figure 3, [0071]-[0073]).
Regarding claim 2 as applied to claim 1, Smoot further teaches wherein the radiating structure comprises a metastructure (read as metamaterial antenna system) (Smoot – [0164]-[0166], [0178]-[0180], and [0210]).
Regarding claim 3 as applied to claim 1, Smoot further teaches comprising: a transceiver unit adapted to receive communication signals and process according to their corresponding target nodes (read as transceiver to provide modem and wired or wireless communication with terminal 102 and can be coupled to any number of networks; target satellites) (Smoot – [0054], [0057], [0068], and [0072]).
Regarding claim 4 as applied to claim 1, Smoot further teaches wherein the radiating structure radiates the different frequency signals concurrently (read as arrays of radiating cells for receiving RF signals and arrays of radiating cells for transmitting RF signals) (Smoot – [0052]).
Regarding claim 5 as applied to claim 1, Smoot further teaches wherein the memory storage device is a lookup table (read as databases 322) (Smoot – Figure 3, [0052], [0056], [0058], [0071], and [0073]).
Regarding claim 6 as applied to claim 1, Smoot further teaches comprising: a transceiver unit adapted to prepare composite communication signals having signals of different frequencies (read as transceiver to provide modem and wired or wireless communication with terminal 102 and can be coupled to any number of networks; designated channels and frequencies at desired time slots for satellite communication) (Smoot – [0054], [0057], [0068], [0072], [0079]).
Regarding claim 7 as applied to claim 1, Smoot further teaches wherein the antenna controller acts to change phase shift of a radiation signal (read as phase shift; multiple beam antenna configuration directing along different orientations of antennas of the communication relay apparatus) (Miyagawa – Figure 2, Figure 6-8, Figure 12, [0019]-[002], [0041], [0058], [0070], [0111], and [0116]).
Regarding claim 8 as applied to claim 1, Smoot further teaches wherein the subarrays are configurable (read as array of tunable slots 610 can be configured to point the antenna in a desired direction; each of the tunable slots can be tuned/adjusted) (Smoot – Figure 6, [0181]).
Regarding claim 9 as applied to claim 1, Smoot further teaches wherein the radiating elements are configured in multiple layers (read as physical antenna aperture) (Smoot – Figure 8).
Regarding claim 10 as applied to claim 1, Smoot further teaches wherein the radiating elements are configured as patch antenna structures (read as patch layer 631) (Smoot – Figure 8, [0188]).

Regarding claim 11, Smoot teaches a method for a frequency-selective antenna, comprising:
receiving data for a first transmission directed to a first node in a wireless communication system (read as RF signals from a first satellite 104-1) (Smoot – [0047]);
assigning a first frequency to the data for the first transmission (Smoot – [0062]-[0063], [0074]);
generating the first transmission at the first frequency (read as generating the planning information includes generating timing, frequency, and capacity information);
configuring a first subarray of radiating elements within the frequency selective antenna (read as antenna 101 for terminal 102 can include antennas having arrays of radiating cells for receiving RF signals and arrays for radiating cells for transmitting RF signals) (Smoot – Figure 5B, and [0052]); and
controlling the first subarray to direct the first transmission at the first frequency to the first node (read as the control structure for the antenna system has 2 main components: the controller, which includes drive electronics for the antenna system, is below the wave scattering structure; the controller also contains a microprocessor executing software; the control structure may also incorporate sensors to provide location and orientation information to the processor; the controller controls which elements are turned off and which elements are turned on and at which phase and amplitude level at the frequency of operation; a controller supplies an array of voltages signals to the RF patches to create a modulation, or control pattern) (Smoot – [0174]-[0177]).
Regarding claim 12 as applied to claim 11, Smoot further teaches comprising receiving transmission from the first node at the first frequency (read as each antenna having and aperture with a receive portion to receive radio frequency signals and a transmit portion to transmit RF signals) (Smoot – [0046], [0051], [0053]).
Regarding claim 13 as applied to claim 11, Smoot further teaches comprising: receiving data for a second transmission directed to a second node in the wireless communication system; assigning a second frequency to the data for the second transmission; generating the second transmission at the second frequency; configuring a second subarray of radiating elements within the frequency selective antenna; and controlling the second subarray to direct the second transmission at the second frequency to the second node (read as aperture of the one or more antennas transmit RF signals to a second satellite) (Smoot – [0047]).
Regarding claim 14 as applied to claim 13, Smoot further teaches comprising receiving a composite mix of a first communication signal at the first frequency and a second communication signal at the second frequency (Smoot – [0050], [0249]).
Regarding claim 15 as applied to claim 13, Smoot further teaches wherein controlling the first and second subarrays comprises adjusting analog parameters of the transmission paths within the frequency-selective antenna (read as the control structure for the antenna system has 2 main components: the controller, which includes drive electronics for the antenna system, is below the wave scattering structure; the controller also contains a microprocessor executing software; the control structure may also incorporate sensors to provide location and orientation information to the processor; the controller controls which elements are turned off and which elements are turned on and at which phase and amplitude level at the frequency of operation; a controller supplies an array of voltages signals to the RF patches to create a modulation, or control pattern) (Smoot – [0174]-[0177]).
Regarding claim 16 as applied to claim 11, Smoot further teaches wherein assigning frequencies comprises: identifying a frequency associated with the first node; and retrieving a corresponding subarray for the frequency associated with the first node (Smoot – [0062]-[0063], [0074]).

Regarding claim 17, Smoot teaches a wireless communication system, comprising:
a frequency-selective antenna (read as antenna 101 for terminal 102) (Smoot – Figure 5B, and [0052]), comprising:
a plurality of radiating elements responsive to different frequencies (read as antenna 101 for terminal 102 can include antennas having arrays of radiating cells for receiving RF signals and arrays for radiating cells for transmitting RF signals) (Smoot – Figure 5B, and [0052]); and 
a controller coupled to the plurality of radiating elements (read as the control structure for the antenna system has 2 main components: the controller, which includes drive electronics for the antenna system, is below the wave scattering structure; the controller also contains a microprocessor executing software; the control structure may also incorporate sensors to provide location and orientation information to the processor; the controller controls which elements are turned off and which elements are turned on and at which phase and amplitude level at the frequency of operation; a controller supplies an array of voltages signals to the RF patches to create a modulation, or control pattern) (Smoot – [0174]-[0177]); 
a transceiver coupled to the frequency-selective antenna (read as transceiver to provide modem and wired or wireless communication with terminal 102 and can be coupled to any number of networks; target satellites) (Smoot – [0054], [0057], [0068], and [0072]); 
a feed network coupling the transceiver to the plurality of radiating elements, comprising a plurality of transmission paths (read as coaxial feed that is used to provide a cylindrical wave feed; the cylindrical wave feed architecture feeds the antenna from a central point with an excitation that spreads outward in a cylindrical manner from the feed point) (Smoot – Figure 5A, and [0167]); and
a memory storage device coupled to the controller, mapping radiating elements to frequencies (read as memory devices 318 or database(s) 322; memory devices 318 or databases(s) 322 can store location information) (Smoot – Figure 3, [0071]-[0073]).
Regarding claim 18 as applied to claim 17, Smoot further teaches wherein the transceiver is adapted to transmit a composite mix of signals at different frequencies (read as transceiver to provide modem and wired or wireless communication with terminal 102 and can be coupled to any number of networks; designated channels and frequencies at desired time slots for satellite communication) (Smoot – [0054], [0057], [0068], [0072], [0079]).
Regarding claim 19 as applied to claim 17, Smoot further teaches wherein the transceiver is adapted to receive a composite mix of signals at different frequencies (read as transceiver to provide modem and wired or wireless communication with terminal 102 and can be coupled to any number of networks; designated channels and frequencies at desired time slots for satellite communication) (Smoot – [0054], [0057], [0068], [0072], [0079]).
Regarding claim 20 as applied to claim 17, Smoot further teaches wherein the controller is adapted to change electrical parameters of the radiating elements (read as the control structure for the antenna system has 2 main components: the controller, which includes drive electronics for the antenna system, is below the wave scattering structure; the controller also contains a microprocessor executing software; the control structure may also incorporate sensors to provide location and orientation information to the processor; the controller controls which elements are turned off and which elements are turned on and at which phase and amplitude level at the frequency of operation; a controller supplies an array of voltages signals to the RF patches to create a modulation, or control pattern) (Smoot – [0174]-[0177]).
Regarding claim 21 as applied to claim 17, Smoot further teaches wherein the plurality of transmission paths include analog elements to adjust a change in phase of a transmission signal, and the controller is adapted to change parameters of the plurality of transmission paths to achieve the change in phase (read as phase shift; multiple beam antenna configuration directing along different orientations of antennas of the communication relay apparatus) (Miyagawa – Figure 2, Figure 6-8, Figure 12, [0019]-[002], [0041], [0058], [0070], [0111], and [0116]).
Regarding claim 22 as applied to claim 17, Smoot further teaches wherein the radiating elements are configured in subarrays (read as antenna 101 for terminal 102 can include antennas having arrays of radiating cells for receiving RF signals and arrays for radiating cells for transmitting RF signals) (Smoot – Figure 5B, and [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648